                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Clinton Allen McDonald,        )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00145-MOC-WCM
                                      )
                 vs.                  )
                                      )
           Andrew Saul                )
         Nancy A. Berryhill,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2020 Order.

                                               February 11, 2020
